July 16, 2010 VIA EDGAR CORRESPONDENCE U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C.20549-4720 Attention: Ms. Sasha S. Parikh Re: Investors Title Company Form 10-K for the fiscal year ended December 31, 2010 Filed March 15, 2010 File No. 0-11774 Dear Ms. Parikh: We have received the Staff’s comment letter dated July 9, 2010 with respect to the above-referenced filing.Per your telephone conversation of earlier today with our counsel, David M. Eaton of Kilpatrick Stockton LLP, the Company proposes to respond to the Staff’s comment letter no later than August 6, 2010, ten business days after the original response deadline requested in your comment letter. This new proposed response date is based on the need to accommodate the Company’s current efforts to complete and file its Quarterly Report on Form 10-Q for its fiscal quarter ended June 30, 2010, and for various other reasons. If there are questions or concerns about the Company’s proposed response date, please do not hesitate to contact the undersigned by telephone at (919) 968-2200, or Mr. Eaton at (404) 815-6051. Sincerely, INVESTORS TITLE COMPANY By:/s/Elizabeth Lewter Elizabeth Lewter Vice President
